DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
 	The disclosure is objected to because of the following informalities: 
The original specification filed 04/16/2021 discloses on pg. 18 line 25-27: “In a third mode (Duplication Mode 2), only a subset of PDCP PDUs should be duplicated and processed, depending on the whether the triggering condition configured by the eNB”. It appears the it’s missing “is met” after “eNB”.  
Appropriate correction is required.

Claim Objections
 	Claim(s) 2 is/are objected to because of the following informalities:  
Claim 2 recites “wherein the plurality of data packets comprises data packets associated with a radio bearer” but it should be “wherein the plurality of data packets comprise[[s]] data packets associated with a radio bearer”.	
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-5, 7-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Babaei et al. (US 2018/0368132 A1).

Regarding claim 1, Yu discloses An apparatus (Fig. 4, [0150]: transmitting device 405 may be a UE or a base station), said apparatus comprising circuitry configured for (Figs. 11-23: UE and base station comprise circuitries):
causing a plurality of data packets to be transmitted (Fig. 4, [0151], [0153]: transmitting device 405 is configured to transmit/communicate packets);
in at least a first mode, determining at least one of the plurality of data packets based on at least one criterion (Fig. 4, [0153]: transmitting device 405 determines whether packet duplication is activated or deactivated. [0157]: the transmitting device 405 activates or deactivates the duplication of packets based on a dynamic configuration (=first mode), where the transmitting device 405 selectively duplicates packets based on one or more conditions (=at least one criterion). Note: “in at least a first mode” is taught in [0157]: “In a dynamic configuration, … selectively duplicate packets” (=first mode) and “in a static configuration, packets may always be duplicated” (=second mode)); and
causing a duplicate of the at least one determined data packet to be transmitted (Fig. 4, [0160], [0162]: transmitting device 405 duplicates a packet and transmits the duplicated packet. [0157]: the duplication of packets is performed selectively based on whether the condition is met).
Yu discloses in [0157] the duplication of packets is based on one or more conditions (=at least one criterions), such as link condition or type of data, but Yu does not disclose the at least one criterion is in connection with at least one transmission parameter of at least one part of one of the plurality of data packets.
However, Babaei discloses in [0201], [0224] to activate or deactivate (or enable/disable) PDCP packet duplication based on one or more configured criteria, and Babaei discloses the one or more criteria is in connection with at least one transmission parameter of at least one part of one of the plurality of data packets ([0224]: the one or more criteria is in connection with HARQ NACKS and/or poor channel conditions, i.e. a threshold indicating a number of HARQ NACKs received or a threshold CQI. The HARQ parameters are transmission parameters that are used for data and/or duplicated data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more conditions, as taught by Yu, to be in connection with HARQ parameters which are transmission parameters, as taught by Babaei.
Doing so provides transmission parameters for one or more cells to perform logical channel prioritization procedure and allocate the resources to one or more logical channels to create a MAC PDU (Babaei: [0224]). 

Regarding claim 15, Yu discloses A method comprising:
causing a plurality of data packets to be transmitted (Fig. 4, [0151], [0153]: transmitting device 405 is configured to transmit/communicate packets);
in at least a first mode, determining at least one of the plurality of data packets based on at least one criterion (Fig. 4, [0153]: transmitting device 405 determines whether packet duplication is activated or deactivated. [0157]: the transmitting device 405 activates or deactivates the duplication of packets based on a dynamic configuration (=first mode), where the transmitting device 405 selectively duplicates packets based on one or more conditions (=at least one criterion). Note: “in at least a first mode” is taught in [0157]: “In a dynamic configuration, … selectively duplicate packets” (=first mode) and “in a static configuration, packets may always be duplicated” (=second mode)); and
causing a duplicate of the at least one determined data packet to be transmitted (Fig. 4, [0160], [0162]: transmitting device 405 duplicates a packet and transmits the duplicated packet. [0157]: the duplication of packets is performed selectively based on whether the condition is met).
Yu discloses in [0157] the duplication of packets is based on one or more conditions (=at least one criterions), such as link condition or type of data, but Yu does not disclose the at least one criterion is in connection with at least one transmission parameter of at least one part of one of the plurality of data packets.
However, Babaei discloses in [0201], [0224] to activate or deactivate (or enable/disable) PDCP packet duplication based on one or more configured criteria, and Babaei discloses the one or more criteria is in connection with at least one transmission parameter of at least one part of one of the plurality of data packets ([0224]: the one or more criteria is in connection with HARQ NACKS and/or poor channel conditions, i.e. a threshold indicating a number of HARQ NACKs received or a threshold CQI. The HARQ parameters are transmission parameters that are used for data and/or duplicated data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more conditions, as taught by Yu, to be in connection with HARQ parameters which are transmission parameters, as taught by Babaei.
Doing so provides transmission parameters for one or more cells to perform logical channel prioritization procedure and allocate the resources to one or more logical channels to create a MAC PDU (Babaei: [0224]).

Regarding claim 17, Yu discloses A non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least the following:
causing a plurality of data packets to be transmitted (Fig. 4, [0151], [0153]: transmitting device 405 is configured to transmit/communicate packets);
in at least a first mode, determining at least one of the plurality of data packets based on at least one criterion (Fig. 4, [0153]: transmitting device 405 determines whether packet duplication is activated or deactivated. [0157]: the transmitting device 405 activates or deactivates the duplication of packets based on a dynamic configuration (=first mode), where the transmitting device 405 selectively duplicates packets based on one or more conditions (=at least one criterion). Note: “in at least a first mode” is taught in [0157]: “In a dynamic configuration, … selectively duplicate packets” (=first mode) and “in a static configuration, packets may always be duplicated” (=second mode)); and
causing a duplicate of the at least one determined data packet to be transmitted (Fig. 4, [0160], [0162]: transmitting device 405 duplicates a packet and transmits the duplicated packet. [0157]: the duplication of packets is performed selectively based on whether the condition is met).
Yu discloses in [0157] the duplication of packets is based on one or more conditions (=at least one criterions), such as link condition or type of data, but Yu does not disclose the at least one criterion is based on at least one transmission parameter of at least one part of one of the plurality of data packets.
However, Babaei discloses in [0201], [0224] to activate or deactivate (or enable/disable) PDCP packet duplication based on one or more configured criteria, and Babaei discloses the one or more criteria is based on at least one transmission parameter of at least one part of one of the plurality of data packets ([0224]: the one or more criteria is in connection with HARQ NACKS and/or poor channel conditions, i.e. a threshold indicating a number of HARQ NACKs received or a threshold CQI. The HARQ parameters are transmission parameters that are used for data and/or duplicated data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more conditions, as taught by Yu, to be in connection with HARQ parameters which are transmission parameters, as taught by Babaei.
Doing so provides transmission parameters for one or more cells to perform logical channel prioritization procedure and allocate the resources to one or more logical channels to create a MAC PDU (Babaei: [0224]).

Regarding claim(s) 2, Yu in view of Babaei discloses all features of claim(s) 1 as outlined above. 
Yu discloses wherein the plurality of data packets comprises data packets associated with a radio bearer ([0136]: transmitting device generates different types of bearers, i.e., duplication bearers, for RLC entities. [0151]: duplication bearer are associated with duplicated packets generated from original packets. [0151], [0153]: transmitting device 405 is configured to transmit/communicate packets. [0161]: forward original packet to default RLC entity and duplicated packets to additional RLC entities. [0254]: RLC entity represents data radio bearer).

Regarding claim(s) 3, Yu in view of Babaei discloses all features of claim(s) 1 as outlined above. 
Yu discloses further comprising circuitry configured for:
receiving an indication to operate in one of at least the first mode and a second mode ([0163]: communication scheme 500 shown in Fig. 5 is used with communication scheme 400 shown in Fig. 4. Fig. 5, [0167]: one or more indication(s) 530. [0168]: indication 530 is a static configuration (=second mode) and/or a dynamic configuration (=first mode). [0157]: “In a dynamic configuration, … selectively duplicate packets” (=first mode) and “in a static configuration, packets may always be duplicated” (=second mode)),
wherein the apparatus comprises circuitry configured, in the second mode, for causing a duplicate of each of the plurality of data packets to be transmitted ([0157]: in the static configuration, transmitting device 405 always duplicates packets when transmitting in duplication mode).

Regarding claim(s) 4, Yu in view of Babaei discloses all features of claim(s) 1 as outlined above. 
Yu discloses further comprising circuitry configured for receiving an indication to transmit the duplicate of the at least one determined data packet in at least one reserved radio resource ([0137], [0147], [0170]: duplicated packets are transmitted using different component carriers, i.e., frequency resources, to ensure frequency diversity. [0147], [0170], [0172]: a receiving device, i.e., the UE, receives mapping indication 545 indicating unique component carriers associated with RLC entities for duplicated packets to be transmitted on).

Regarding claim(s) 5, Yu in view of Babaei discloses all features of claim(s) 4 as outlined above. 
While Yu discloses in [0172] a receiving device, i.e., the UE, receives mapping indication 545, Yu does not disclose wherein the indication comprises configuration of logical channel prioritization restrictions.
However, Babaei [0246] a wireless device receives message(s) comprising configuration parameters for cells, i.e., the messages indicate a mapping between duplicated PDCP PDUs and channels and carriers, and Babaei discloses wherein the indication comprises configuration of logical channel prioritization restrictions ([0246]: first logical channel is mapped to a first carrier and a first radio bearer with corresponding PDCP PDUs and a second logical channel is mapped to a second carrier and the first radio bearer with corresponding duplicated PDCP PDUs. [0247], [0250]: the mapping restriction between the first and the second logical channels to the first and second carriers is a logical channel prioritization procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mapping indication, as taught by Yu, to be a mapping restriction of a LCP procedure where a first LCH is mapped to a first carrier with PDCP PDUs and a second LCH is mapped to a second carrier with duplicated PDCP PDUs, as taught by Babaei.
Doing so allows the MAC entity to perform the LCH procedure by applying the mapping restriction of LCHs and carriers (Babaei: [0247]) which avoids duplicated PDCP PDUs to be sent on the same carrier (Babaei: [0220]).

Regarding claim(s) 7, Yu in view of Babaei discloses all features of claim(s) 1 as outlined above. 
While Yu discloses in [0157] the one or more conditions (=at least one criterion), Yu does not disclose, but Babaei discloses comprising circuitry configured for:
receiving an indication of the at least one criterion ([0201]: the one or more criteria may be configured with RRC. [0148], [0162], [0207]: RRC signaling are configured by a base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more conditions, as taught by Yu, to be configured with RRC, as taught by Babaei.
Doing so allows the base station to configure the UE with one or more criteria for PDCP Packet duplication so that the UE can autonomously activate or deactivate the PDCP packet duplication (Babaei: [0201]). 

Regarding claim(s) 8, Yu in view of Babaei discloses all features of claim(s) 1 as outlined above. 
Yu discloses comprising circuitry configured for storing the duplicate of the at least one data packet in a buffer for a first time period ([0225]: communication scheme 800 shown in Fig. 8 is used with communication scheme 400 shown in Fig. 4. Fig. 8, [0232]: transmitting device has stored duplicated packets in buffers of RLC entities that are to be cleared when the transmitting device receives an ACK. In other words, the duplicated packets are stored in the buffers until ACK is received (=first time period)).

Regarding claim(s) 9, Yu in view of Babaei discloses all features of claim(s) 1 as outlined above. 
Yu does not disclose, but Babaei discloses wherein the at least one transmission parameter comprises one of ([0224]: the transmission parameter, i.e. HARQ parameters (threshold)):
the modulation order of the at least one part of the at least one data packet ([0224]: the transmission parameter, i.e. modulation and coding scheme (MCS)), 
the code rate of the at least one part of the at least one data packet ([0224]: the transmission parameter, i.e. modulation and coding scheme (MCS)),
the transmission power of the at least one part of the at least one data packet ([0224]: the transmission parameter, i.e. power control commands),
the power headroom of the apparatus at the time of transmission of the at least one part of the at least one data packet,
a number of negative acknowledgements received in response to transmission of data of the at least one data packet ([0224]: the transmission parameter, i.e. HARQ parameters (threshold indicates number of HARQ NACKs received for packets transmitted)),
the type of grant associated with transmission of the at least one part of the at least one data packet,
an indication contained in a grant associated with transmission of the at least one part of the at least one data packet ([0224]: the transmission parameter includes indication in a DCI/grant),
a number of repetitions associated with transmission of the at least one part of the at least one data packet,
a subcarrier spacing of the at least one part of the at least one data packet,
a transmission duration of the at least one part of the at least one data packet,
a multiple-input-multiple-output codebook parameter of the at least one part of the at least one data packet,
a resource orthogonality mode of the at least one part of the at least one data packet,
a beam failure or beam recovery status of the at least one data packet,
a bandwidth of the at least one part of the at least one data packet, or
a licensing status of spectrum used for transmission of the at least one part of the at least one data packet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more conditions, as taught by Yu, to be in connection with HARQ parameters which are transmission parameters, wherein the transmission parameters further include indications for MCS, power control commands, etc. transmitted in a DCI/grant, as taught by Babaei.
Doing so provides transmission parameters for one or more cells to perform logical channel prioritization procedure and allocate the resources to one or more logical channels to create a MAC PDU (Babaei: [0224]). 

Regarding claim(s) 10, Yu in view of Babaei discloses all features of claim(s) 1 as outlined above. 
While Yu discloses in [0160] the packets are duplicated in a PDCP entity, Yu does not explicitly disclose, but Babaei discloses wherein the data packets are protocol data units, PDUs, of a packet data convergence protocol, PDCP, sublayer ([0220]: original PDCP PDUs and duplicated PDCP PDUs. [0191]: PDCP duplication may be in lower layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packets, as taught by Yu, to be PDCP PDUs, as taught by Babaei.
Doing so allows the transmitter to duplicate the packet because the PDCP function enables the transmitter to perform packet duplication (Babaei: [0189]).

Regarding claim(s) 11, Yu in view of Babaei discloses all features of claim(s) 1 as outlined above. 
Yu discloses wherein the apparatus comprises a user equipment (Fig. 4, [0150]: transmitting device 405 may be a UE).

Regarding claim(s) 12, Yu in view of Babaei discloses all features of claim(s) 1 as outlined above. 
Yu discloses wherein the apparatus comprises network equipment (Fig. 4, [0150]: transmitting device 405 may be a base station).

Regarding claim(s) 13, Yu in view of Babaei discloses all features of claim(s) 12 as outlined above. 
Yu discloses comprising circuitry configured for:
causing the plurality of data packets to be transmitted from a first base station, and the duplicate of the at least one determined data packet to be transmitted from a second base station (Fig. 4: transmitting device 405 transmits the original packet in step 440 and the duplicated packets in step 445. [0161]: forward original packet to default RLC entity and duplicated packets to additional RLC entities. [0283]: transmitting device uses first RLC entity as a default RLC entity of first base station to transmit first PDCP packet and second RLC entity of second base station to transmit second PDCP packet. [0277]-[0278]: second PDCP packet is a duplicate of the first PDCP packet).

Regarding claim(s) 14, Yu in view of Babaei discloses all features of claim(s) 1 as outlined above. 
Yu discloses comprising circuitry configured for:
causing the plurality of data packets to be transmitted on a first carrier frequency, and the duplicate of the at least one determined data packet to be transmitted on a second carrier frequency ([0137], [0147], [0170]: original packet are transmitted on default RLC entity and duplicated packets are transmitted on duplicate RLC entity to ensure frequency diversity by transmitting them on different component carriers/frequency resources).

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Babaei et al. (US 2018/0368132 A1) and Chun et al. (US 2009/0259910 A1).

Regarding claim(s) 6, Yu in view of Babaei discloses all features of claim(s) 1 as outlined above. 
While Babaei discloses in [0224] the transmission parameter, i.e. HARQ parameters (threshold) are indicated in a DCI/grant, Yu in view of Babaei does not explicitly disclose comprising circuitry configured for receiving, from a lower layer, an indication of the at least one transmission parameter.
However, Chun discloses comprising circuitry configured for receiving, from a lower layer, an indication of the at least one transmission parameter ([0206], claim 5: receive uplink grant and HARQ information from a lower layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more conditions, as taught by Yu, to be in connection with HARQ parameters which are transmission parameters transmitted in a DCI/grant, as taught by Babaei, and further to program the transmitting device, as taught by Yu, to receive the grant and the HARQ information from a lower layer, as taught by Chun.
Doing so allows the terminal to receive a RAR with the uplink grant from a lower layer with respect to a MAC layer in response to a preamble selected at the MAC layer in the terminal, wherein the RAR triggers a generation of a message and wherein the HARQ transmission parameter is used in deciding when to flush a HARQ buffer in the terminal (Chun: [0206]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478